Exhibit 10.6

LOGO [g850483dsp_029.jpg]

 

SECOND AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT UC Agreement Control
No. 2006-04-0085

This Second Amendment to Exclusive License Agreement (“Second Amendment”), dated
as of

, 2006, is made by and among The Regents of the University of

California, a California corporation (“The Regents”), Medivation, Inc , a
Delaware corporation (“Medivation”), and Medivation Prostate Therapeutics, Inc ,
a Delaware corporation and subsidiary of Medivation (“MPT”)

WHEREAS, The Regents, Medivation and MPT are parties to an Exclusive License
Agreement, dated as of August 12, 2005 (the “Exclusive License Agreement”);

WHEREAS, Medivation has been supporting research in Dr Michael E Jung’s
laboratory at UCLA under a Sponsored Research Agreement with an Effective Date
of August 12, 2005 (the “Sponsored Research Agreement”);

WHEREAS, an invention has been developed at UCLA in the performance of the
Sponsored Research Agreement, which is disclosed in UC Case No 2006-537 entitled
“New Jhiohydantoin Androgen Receptor Antagonists for Treatment of Prostate
Cancer” by Michael E Tung and Dongwon Yoo, employees of The Regents, Charles L
Sawyers, an employee of Howard Hughes Medical Institute (“HHMI”) and a member of
the faculty of the University of California, Los Angeles, and Chris Tran, an
employee of HHMI;

WHERE AS, the Sponsored Research Agreement grants Medivation the first right to
negotiate for a license to inventions made by The Regents in the performance of
the Sponsored Research Agreement, and Medivation has exercised its right and
wishes to obtain an exclusive license to the invention noted in the preceding
WHEREAS clause;

WHEREAS, Medivation as the parent corporation of MPT will benefit directly from
the agreements made her ein; and

WHEREAS, the parties mutually intend to enter into this Second Amendment to
amend the terms of the Exclusive License Agreement, as specified below

THEREFORE, the parties hereby agree as follows:

1

 

Paragraph 1 1 (“Regents’ Patent Rights”) is deleted and replaced with the
following, which is amended to include “UC Case No. 2006-537” in the
parenthetical at the end of the paragraph:

1.1 “Regents’ Patent Rights” means The Regents interest in the claims of the
United States patents and patent applications, corresponding foreign patents and
patent applications (requested under Paragraph 7 3 herein), and any reissues,
extensions, substitutions, continuations, divisions, and continuation-in-part
applications (but only those claims in the continuation-in-part applications
that are entirely supported in the specification and entitled to the priority
date of the parent application) based

U.C. AGREEMENT CONTROL NUMBER

2006 04-0085 REVC



--------------------------------------------------------------------------------

LOGO [g850483dsp_030.jpg]

 

on the patent applications listed in Appendix A (UC Case Nos. 2004-129,
2005-438, 2006-260 and 2006-537)

•

 

Appendix A (Regents’ Patent Rights) is deleted and replaced with the Appendix A
attached to this First Amendment, which is amended to include the patent
application filed under UC Case No 2006-537

•

 

In consideration for the addition of UC Case No 2006-537 to the Exclusive
License Agreement, Medivation will pay to The Regents a fee of five hundred
dollars ($500) within thirty (30) days of the Effective Date of this Second
Amendment,

•

 

Except for the amendments specifically referenced above, all other terms of the
Exclusive License Agreement shall remain unchanged and in full force and effect

The Regents, Medivation and MPT have executed this Amendment in duplicate
originals by their

authorized officers on the dates written below:

MEDIVATION, INC,.

  

THE REGENTS OF THE UNIVERSITY OF CALIFORNIA

/s/ C. Patrick Machado

  

By

  

/s/ Claire T. Wake, Ph.D.

Name C Patrick Machado

  

Name

  

Claire T Wake, Ph D

Title Senior Vice President and CFO

  

Title

  

Assistant Director, Licensing

Date 8 MAY 06

  

Date

    

MEDIVATION PROSTATE THERAPEUTICS,

  

INC.

    

/s/ C. Patrick Machado

         

Name C Patrick Machado

         

Title Senior Vice President and CFO

         

Date CU

         



--------------------------------------------------------------------------------

LOGO [g850483dsp_031.jpg]

 

APPENDIX A (Second Amendment)

REGENTS’ PATENT RIGHTS

UC Case No. 2004-129

PCT Patent Application No, US05/05529 “Methods and Materials for Assessing
Prostate Cancer Therapies and Compounds filed February 23, 2005, based on US
Provisional Patent Application No,, 60/547,101 filed Februaiy 24, 2004 The
inventors are Michael E Jung, Samedy Ouk, Charlie D Chen and Derek Welsbie,
employees of The Regents, and Charles L Sawyer s, an employee of the Howar d
Hughes Medical Institute (“HHMI”) and a member of the faculty of The Regents ,

UC Case No. 2005-438

US Provisional Patent Application No. 60/680,8.35 “Novel Androgen Receptor
Inhibitors with Minimal Agonistic Activities ,” filed May 13, 2005 The inventors
are Michael E Jung, Samedy Ouk, Charlie D. Chen and Derek Welsbie, employees of
The Regents, and Charles L Sawyers, an employee of the Howard Hughes Medical
Institute (“HHMI”) and a member of the faculty of The Regents. This application,
together with the patent application pertaining to UC Case No 2004-129, cover
the compounds identified as RD1 through RD138, inclusive, on Exhibit A attached
to the First Amendment

PCT Patent Application No. PCT/US06/11417 (also includes UC Case Nos. 2006-260 &
2006- 537) titled “Diarylthiohydantoin Compounds” was filed March 29, 2006 The
inventors are Michael E . Jung, Samedy Ouk, Charlie D Chen, Der ek Welsbie and
Dongwon Yoo, employees of The Regents, and Charles L Sawyers, an employee of
Howard Hughes Medical Institute (“HHMI”) and a member of the faculty of the
University of California, Los Angeles, and John Wongvipat and Chris Tran,
employees of HHMI

UC Case No. 2006-260

US Provisional Patent Application No. 60/750,351 filed December 15, 2005 and US
Provisional

Patent Application No. 60/756,552 filed January 6, 2006, both titled “Selected

Diarylthiohydantoin Compounds,” filed January 6, 2006 (both were subsequently
rolled into PCT Patent Application No PCT/US06/11417), The inventors are Michael
E Jung, Samedy Ouk and Charlie D Chen, employees of The Regents, and Charles L,
Sawyers, an employee of the Howard Hughes Medical Institute (“HHMI”) and a
member of the faculty of The Regents, and John Wongvipat and Chris Tran,
employees of HHMI This application will cover only the following
diarylthiohydantoin compounds developed in the laboratory of Michael E Jung, the
structures of which are set forth on Exhibit A attached hereto:

•

 

RD139 through RD142

•

 

RD145 through RD163

RD168

UC Case No. 2006-537



--------------------------------------------------------------------------------

LOGO [g850483dsp_032.jpg]

 

Body text;

Chris Tran, an employee of HHMI. This application coveis the following
compounds: RD162’, RD1627’, RD169 and RD170 (analogues of earlier compounds
RD162 and RD131)